Per Curiam. A memorandum of law was filed with the Court by the Attorney General of Illinois, at the request of the Court after it had conducted a hearing on October 24, 1978. The need for such a memorandum was based upon the fact that beneficiary designation forms were later found, dated December 20, 1969, designating $5,000.00 each for Anthony F. Janowski, Jr., and Gloria Ann Janowski, son and daughter respectively of Anthony F. Janowski, formerly a police officer of the City of Chicago Police Department. Officer Janowski died on September 14, 1978, as the result of an automobile accident which occurred when one Elíseo Rivera disregarded a red light and allowed his car to collide with the police car driven by decedent. Decedent was taken to Illinois Masonic Hospital where he was pronounced “dead on arrival” at 3:00 a.m., September 14, 1978. There are no facts in the report of the Attorney General of Illinois which show, or tend to show, that decedent died as the result of his willful misconduct or intoxication. The death certificate shows that death resulted from multiple severe injuries. There is no question that Officer Janowski was killed in the performance of his duties. The question to be decided for full disposition of this claim deals with the amount to be awarded to Claimant, Angeline Janowski. It is to be noted that she, as the surviving spouse, is the only Claimant before this Court, and also it must be noted that Anthony F. Janowski, Jr., predeceased his father by about four years. We note from the memorandum of law that section 3(a) of the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1977, ch. 48, par. 283(a)), provides for payment of the “entire” sum to the surviving spouse. However, the designation of beneficiary form directs payment of $5,000.00 to decedent’s daughter, Gloria, and this direction, under the statute, must be recognized. As of January 1,1974, the statute (Ill. Rev. Stat. 1977, ch. 48, pars. 281-285) was amended to increase the amount allocable to beneficiaries to $20,000.00. Under the facts before us, there remains $15,000.00 to be awarded. We find that proofs submitted in support of the claim herein satisfy the requirements of the Act and that the claim of Angeline Janowski is compensable. It is hereby ordered that the sum of $15,000.00 be and is hereby awarded to Angeline G. Janowski as the surviving spouse of Anthony F. Janowski, pursuant to the application filed by her. It is further ordered that the sum of $5,000.00 be and is hereby awarded to Gloria Ann Janowski, daughter of Anthony F. Janowski, pursuant to the designation of beneficiary form executed by Anthony F. Janowski.